Upon opening this Cause upon Bill and Answer by Mr. Leigh Sollicitor for all the Parties to this Suit, and reading and Considering the Exhibits and other proceedings had thereon, The Scope of the Complainant’s Bill was to be releived touching the Matters therein set forth, To which the Defendants severally put in their separate and joint and several Answers, and thereby Confessed the most material Suggestions and Allegations in the Bill contained Whereupon and on mature Consideration of the whole Matter and what was Alledged by the said Counsel learned as well on the part of the Complainant as of the several Defendants, It is Ordered by this Court by and with the Consent of all the Parties, that the Complainant as Surviving Partner of William Fleming in Bill named have the Benefit of the Mortgage therein mentioned to the Amount of £ 1500 Debt due to Fleming and Company, and that the said Mortgage be declared a Trust in behalf of the Complainant notwithstanding it mentions only William Fleming and not William Fleming and Company, And that the said Sum of £1500 in the hands of Elias Foissine one of the Defendants in this Cause secured to him by the said Mortgage be paid over to the Complainant to be applied in Discharge of all the Complainant’s Demands upon the Estate of George Dick in Bill named on the Company Account and for no other Intent or Purpose whatsoever And it further Ordered, That the Costs of this Suit be paid by the Complainant out of the said Sum of £1500 Decreed him by this Court, to be taxed by the Master of this Court.
Alexr Stewart Register in Chancery
On Reading the Petition of Daniel Wheeler 42 Minister of the Society of Christians called General Baptists and Thomas Tew and Mathurin  Guerin managing Members of the said Society, and hearing Mr. Attorney *492General 43 of Counsel with the Petitioners Ordered that the Interest arisen since the Death of Mr. Heywood on the money mentioned in the said Petition and now remaining in the hands of James Wright Esq. late Attorney General of this Province be paid to the Petitioner Daniel Wheeler, And that the Interest hereafter to arise thereupon be paid by the said James Wright annually to the said Daniel Wheeler during his Incumbency in the said Congregation of Christians, or until the further order of this Court.
Alexr Stewart Register in Chancery

 The Rev. Daniel Wheeler (1706-1767), “a good and honest man” of Wiltshire, England, came to Charleston, Nov. 25, 1757, to fill the vacancy caused by the death of the Rev. Henry Haywood (Townsend, S. C. Baptists, p. 57).


 David Graeme was attorney general, see note 4 supra, p. ggo.'